DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1, 6-13, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 - 19 of copending Application No. 16/897,967 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1, 6-13, 18, and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 19 16/897,967. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 - 19 of copending Application No. 16/897,967 encompasses the limitations of claims 1, 6-13, 18, and 19 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the independent claims 1, 6-13, 18, and 19 of the present application are same scope, same function and same results as claims 1 - 19 of the copending Application No. 16/897,967. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the copending Application No. 16/897,967 is same as claimed invention of the present application. 
In addition, the independent claims 1 and 13 of the present application is the same invention as the independent claims 1 and 13 of the copending Application No. 16/897,967. The subject matter claimed in the instant application is fully disclosed in the copending Application and is covered by the copending Application since the copending Application and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

For example;

Instant Application
U.S copending Application No. 16/897,967

a second transmitter circuit configured to transmit a signal simultaneously with the first transmitter circuit,
wherein the second transmitter circuit is configured to be in a transmission halt state when a difference between a requested transmission power and a scheduled power is greater than a predetermined value, the scheduled power being a transmission power based on the requested power.
13. A control method for a communication circuit that comprises a first transmitter circuit, and a second transmitter circuit configured to transmit a signal simultaneously with the first transmitter circuit, the control method comprising:
calculating, for the second transmitter circuit, a scheduled power based on a difference between a maximum transmission power and a requested transmission power;
determining whether a difference between the requested power and the calculated scheduled power is greater than a predetermined value; and
placing the second transmitter circuit in a transmission halt state when the difference between the requested power and the scheduled power is determined to be greater than the predetermined value.


1. A communication circuit, comprising: 
a first transmitter circuit; and
a second transmitter circuit configured to transmit a signal simultaneously with the first transmitter circuit, wherein when a difference between a requested transmission power and a scheduled power is greater than a predetermined value, the second transmitter circuit is configured to change a transmission power of the second transmitter circuit such that the difference is less than the predetermined value, the scheduled power being a transmission power based on the requested power.
3. The communication circuit according to claim 1, wherein the second transmitter circuit comprises a power amplifier, and is configured to change a gain of the power amplifier when the difference between the requested power and the scheduled power is greater than the predetermined value.
13. A control method for a communication circuit that comprises a first transmitter circuit, and a second transmitter circuit configured to transmit a signal simultaneously with the first transmitter circuit, the control method comprising:
calculating, for the second transmitter circuit, a scheduled power based on a difference between a maximum transmission power and a requested transmission power;
determining whether a difference between the requested power and the scheduled power calculated is greater than a predetermined value; and
when the difference is determined to be greater than the predetermined value, changing a transmission power of the second transmitter circuit such that the difference between the requested power and the scheduled power is less than the predetermined value.




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1 and 3 of the U.S. copending Application No. 16/897,967 is encompassed the claimed invention of the independent claim 1 of the present application. Also, the limitation of independent claims 3 and 13 of the U.S. copending Application No. 16/897,967 is encompassed the claimed invention of the independent claim 13 of the present application.
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. copending Application No. 16/897,967.  
Furthermore, the dependents claims 6-12, 18, and 19 of the present application are also the same result and same function as the dependent claims of the copending Application No. 16/897,967. 
The limitation of the dependent claim 6 of present application is same function and results as the limitation of the dependent claim 6 of the U.S. copending Application No. 16/897,967.  
The limitation of the dependent claim 7 of present application is same function and results as the limitation of the dependent claim 7 of the U.S. copending Application No. 16/897,967.
The limitation of the dependent claim 8 of present application is same function and results as the limitation of the dependent claim 8 of the U.S. copending Application No. 16/897,967.
The limitation of the dependent claim 9 of present application is same function and results as the limitation of the dependent claim 9 of the U.S. copending Application No. 16/897,967.
The limitation of the dependent claim 10 of present application is same function and results as the limitation of the dependent claim 10 of the U.S. copending Application No. 16/897,967.
The limitation of the dependent claim 11 of present application is same function and results as the limitation of the dependent claims 2 and 11 of the U.S. copending Application No. 16/897,967.

The limitation of the dependent claim 18 of present application is same function and results as the limitation of the dependent claim 18 of the U.S. copending Application No. 16/897,967.
The limitation of the dependent claim 19 of present application is same function and results as the limitation of the dependent claim 19 of the U.S. copending Application No. 16/897,967.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable Subject Matter
3.		Claims 2-5 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KIM et al. (US 2017/0019867) discloses Uplink Scheduling Apparatus and Method Based on Uplink Report in Wireless Communication System.
Yin (US 2016/0044606) discloses System and Methods for Dual-Connectivity Operation.
Gu et al. (US 2015/0092562) discloses Method and a First Network Node for Controlling Load.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
May 22, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649